Title: To George Washington from Clement Hall, 15 January 1790
From: Hall, Clement
To: Washington, George


          
            Sir.
            North Carolina Chowan County Jany 15th 1790
          
          This Letter with the Inclosed Recommendation will be handed to your Excellency by the honourable Samuel Johnston Esquire, who is appointed a senator for this State, in the Congress of the United States, It is Subscribed by several Gentlemen of Distinction amongst whom are the two Speakers of the General Assembly, and two of the Judges of the superior Court of Law and Equity in this state; Should their Recommendation Merit your Excellency’s attention, and should ⟨I be⟩ considered Competent to the Trust of Surveyor for Edenton District, hope to Meet with your Excellency’s Sanction to that appointment, In discharge of which important public Trust, should that Office be conferred on me, hope will be attended with General Satisfaction. I am Sir. respectfully your Excellency’s Most Obedient Servant
          
            Clem. Hall
          
        